Order entered December 18, 1959, and order entered June 21, 1960, insofar as appealed from, unanimously reversed on the law and facts, with $25 costs and disbursements and motion granted, with $10 costs. Memorandum: Special 'Term should not have undertaken to decide whether the permanent termination of employment on the closing of the plant was a “lay-off” within the meaning of the contract. That is for the arbitrators to decide (Matter of Potoker [Brooklyn Eagle], 2 R Y 2d 953; Matter of Lipman [Haeuser Shellac Co.], 289 N. Y. 76). The duty to arbitrate a dispute arising during the term of the agreement survives the expiration thereof. (Matter of Lane [Endicott Johnson Corp.], 274 App. Div. 833, affd. 299 N. Y. 725.) (Appeal from order of Erie Special Term denying motion by Clifford, individually and as president of Lodge 2116, to compel respondent to arbitrate certain disputes; also appeal from part of order of Erie Special Term granting leave to petitioner to renew the motion but again denying arbitration.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.